295 F.2d 506
Adolph HOHENSEE, Plaintiff-Appellant,v.TOLEDO BETTER BUSINESS BUREAU, INC., Defendant-Appellee.
No. 14496.
United States Court of Appeals Sixth Circuit.
October 31, 1961.

1
Adolph Hohensee, pro se.


2
Clarence M. Condon, Toledo, Ohio, Robert J. W. Meffley, Toledo, Ohio, on brief, for defendant-appellee.


3
Before O'SULLIVAN, Circuit Judge, MAGRUDER, Senior Circuit Judge, and DARR, Senior District Judge.

ORDER.

4
The above cause having come on to be heard upon the record and the briefs of the parties, and the Court being duly advised,


5
Now, therefore, it is ordered and adjudged that the judgment and order of the District Court dismissing the above cause without prejudice be, and it is, hereby affirmed.